Citation Nr: 0520192	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  05-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2003, a statement of the 
case was issued in August 2004, and a supplemental statement 
of the case was issued in September 2004.  In September 2004, 
the veteran's wife, on behalf of the veteran, requested an 
extension of time to gather additional evidence.  In 
September 2004, the RO issued a VCAA letter, and in December 
2004, the RO issued a supplemental statement of the case.  
The veteran filed a substantive appeal in January 2005, which 
was accepted as timely.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2005 Statement in Support of Claim (VA Form 21-4138) 
the veteran requested a Board hearing at the RO (Travel 
Board).  The record does not show that a hearing was 
conducted or that the hearing request was withdrawn.  The 
Board may not properly proceed with appellate review until 
the veteran is afforded an opportunity to testify at a 
hearing as requested. 

Accordingly, the case is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing.  Once the hearing 
is conducted, or in the event the veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



